Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 and 6-14 allowable. The restriction requirement between species 1-7 , as set forth in the Office action mailed on 05/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/29/2020 is withdrawn.  Claims 3 and 6-14 , directed to species 2-7 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation of a source pressure control unit which is a source pressure limiter with specified pressure setting, the source pressure limiter being interconnected between the output of the fluid pressure medium supply and an input of the fluid pressure medium supply; and the source pressure limiter configured to allow passage of fluid pressure medium with a pressure higher than the specified pressure setting of the source 
For example, US Patent 6,532,978 discloses a pressure system comprising a first pressure medium supply, a plurality of fluid transfer pipes, a plurality of flow limiters wherein each of the plurality of flow limiters allows a specified flow rate of fluid through one of the plurality of transfer pipes , but doesn’t disclose the source pressure control unit described above.
US PGPub 2015/0041009 (Gebauer) discloses a fluid delivery system having a pump (3) a fluid source (pipes upstream of pumps) and a plurality of fluid transfer pipes (1), but doesn’t disclose a plurality of flow limiters or the source pressure control unit described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,743,356 (Fermier) discloses a system for distributing liquid to a plurality of columns using a plurality of transfer pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753